Citation Nr: 1815064	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with degenerative changes (lumbar disability) (excluding a period of temporary 100 percent rating based on surgery and convalescence from September 24, 2014, to December 1, 2014). 

2.  Entitlement to a rating in excess of 10 percent for cervical spondylosis with degenerative changes (cervical disability) prior to August 18, 2017, and 30 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent prior to August 18, 2017, and a rating in excess of 20 percent thereafter for left lower extremity radiculopathy. 

4.  Entitlement to an initial rating in excess of 10 percent prior to August 18, 2017, and a rating in excess of 20 percent thereafter for right lower extremity radiculopathy. 




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from March 1962 to September 1962 and from August 1975 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this matter currently resides with the RO in Togus, Maine.
 
This claim was previously before the Board in July 2017, at which time it was remanded for further development, to include a new VA examination.  As substantial compliance with the July 2017 Board remand directives has been completed, the claim has now returned to the Board for further appellate action.  See, Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a December 2017 rating decision increased the Veteran's rating to 30 percent for cervical spondylosis with degenerative changes effective August 18, 2017.  The December 2017 rating decision also increased the Veteran's rating for bilateral lower extremity radiculopathy from 10 to 20 percent effective August 18, 2017, for which the Veteran was originally granted service connection in an April 2012 rating decision.  As the increased ratings for the Veteran's bilateral lower extremity radiculopathy arise out of appeal of the Veteran's claim for increased rating for his cervical and lumbar disabilities, the issues are also properly before the Board at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 50 degrees of forward flexion, 5 degrees of extension, and a combined range of motion of the thoracolumbar spine of 175 degrees, with no indication of ankylosis.  However, the Veteran does suffer from flare-ups and severe pain on motion that creates additional functional loss.

2.  Prior to August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  However, the Veteran did suffer from flare-ups and severe pain on motion that creates additional functional loss. 

3.  Beginning August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability is manifested by favorable ankylosis of the entire cervical spine.  

4.  Prior to August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy was manifested by moderate or worse paralysis. 

5.  Beginning August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy is manifested by moderately severe or worse paralysis. 

6.  Prior to August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's left lower extremity radiculopathy was manifested by moderate or worse paralysis. 

7.  Beginning August 18, 2017, the preponderance of the evidence is against a finding that the Veteran's left lower extremity radiculopathy is manifested by moderately severe or worse paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2017).

2.  Prior to August 18, 2017, the criteria for a rating of 20 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2017).

3.  Beginning August 18, 2017, the criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2017).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to August 18, 2017, and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8520 (2017).  

5.  4.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to August 18, 2017, and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letters sent to the Veteran in March 2005, plus additional notification and  development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.   While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the December2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in connection with his increased rating claim in August 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.




II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


a.  Spine Disabilities 

The Veteran's back disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Disabilities that fall under these Diagnostic Codes (in this case, Diagnostic Code 5242) require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

i.  Lumbar Spine Disability

The Veteran was first provided with a VA examination in connection with his lumbar spine disability in April 2005.  Since that VA examination, the Veteran has been afforded multiple additional VA examinations to determine the level of severity of his lumbar spine disability, all of which demonstrated some level of abnormal range of motion of the spine.  The Board notes that the Veteran's August 2017 VA examination documented the most severe symptomatology out of all of the Veteran's VA examinations and therefore, the Board will focus on the results from that examination.  

The Veteran's most recent VA examination in August 2017 recorded the Veteran's range of motion for the thoracolumbar spine to be as follows: forward flexion to 50 degrees; extension limited to 5 degrees; and combined range of motion limited to 175 degrees.  The examiner indicated that the Veteran suffered from flare-ups that resulted in additional functional loss or impairment and that there was objective pain on movement which contributed to functional loss.  See, August 2017 VA examination.

As stated above, the Board notes that under the General Rating Formula as cited above, a 20 percent rating for the Veteran's lumbar disability is warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  A higher 40 percent rating is not warranted as there no evidence of forward flexion of the thoracolumbar spine 30 degrees or less.  As there is no evidence of ankylosis, 50 and 100 percent ratings are not warranted, either. 

However, a review of the evidence of record, to include extensive private treatment records and the Veteran's lay statements, reveals that the Veteran suffered additional functional loss due to his pain and flare-ups as contemplated by 38 C.F.R. § 4.59 (2016) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The private medical evidence of record indicates that the Veteran consistently received treatment for his lumbar spine disability, to include physical therapy, medications, and multiple unsuccessful back surgeries.  Additionally, at the August 2017 VA examination, the examiner noted that the Veteran exhibited pain on motion and also indicated that the Veteran suffered from flare-ups that resulted in functional loss.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, both medical and lay, reveals that the Veteran not only suffered from the limitation of motion as identified during his August 2017 VA examination but also suffered from additional functional loss due to flare-ups and pain.  While the Board notes that without forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis, a higher rating is not warranted; however, considering the those additional functional loss due to flare-ups and objective pain on motion, the next applicable rating of 30 percent, but no higher, is warranted in this case based on the factors contemplated by DeLuca. 

Additionally, while the Board notes that the Veteran has been diagnosed with intervertebral disc syndrome of the thoracolumbar spine, there is nothing of record to suggest that the Veteran required bed rest prescribed by a physician in the past 12 months and therefore, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.


ii.  Cervical Spine Disability 

Prior to August 18, 2017

Prior to August 18, 2017, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating for a cervical spine disability, beginning in April 2005.  In this regard, the Board notes that the most severe symptomatology for the Veteran's cervical spine disability during this time was documented during his December 2015 VA examination and therefore, the Board will focus on the results from that examination.  

At the Veteran's December 2015 VA examination, the VA examiner recorded the Veteran's range of motion for the cervical spine to be as follows: forward flexion to 45 degrees; extension limited to 25 degrees; and combined range of motion limited to 260 degrees.  The examiner indicated that the Veteran reported additional functional loss of the cervical spine and noted that there was evidence of pain on motion.  See, December 2015 VA examination. 

The Board notes that under the General Rating Formula as cited above, a 10 percent rating for the Veteran's back condition is warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  A higher 20 percent rating is not warranted as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is not warranted as there is no evidence of forward flexion of the cervical spine 30 degrees or less.  As there is no evidence of ankylosis, 40, 50 and 100 percent ratings are not warranted, either. 

However, a review of the evidence of record, to include extensive private treatment records and the Veteran's lay statements, reveals that the Veteran suffered additional functional loss due to his pain on motion as contemplated by 38 C.F.R. § 4.59 (2016) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The private medical evidence of record indicates that the Veteran consistently received treatment for his cervical spine disability, to include physical therapy, medications, and multiple unsuccessful back surgeries.  Additionally, at the December 2015 VA examination, the examiner noted that the Veteran exhibited pain on motion which the Veteran stated contributed to functional loss.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, both medical and lay, reveals that the Veteran not only suffered from the limitation of motion as identified during his December 2015 VA examination but also suffered from additional functional loss due to pain on motion.  As outlined above, the Board notes that the Veteran does not meet the range of motion criteria for a rating higher than 10 percent, however, considering those additional functional loss due to flare-ups and pain, the next applicable rating of 20 percent, but no higher, is warranted in this case based on the factors contemplated by DeLuca. 

The Board also notes that the Veteran had not been diagnosed with intervertebral disc syndrome of the cervical spine during this December 2015 VA  examination, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a

Beginning August 18, 2017 

The Veteran was most recently afforded a VA examination in connection with this cervical spine disability in August 2017.  During this examination, the VA examiner recorded the Veteran's range of motion for the cervical spine to be as follows: forward flexion to 15 degrees; extension limited to 15 degrees; and combined range of motion limited to 200 degrees.  The examiner indicated that the Veteran reported additional functional loss of the cervical spine and noted that there was evidence of pain on motion.  The Board notes that ankylosis was not reported.  See, August 2017 VA examination.   As the examination was negative for ankylosis of the cervical spine, a higher rating of 40, 50, or 100 percent is not warranted.


In addition, since the Veteran is now in the receipt of the maximum rating under the applicable rating criteria for this period for limited motion, a higher rating due to additional functional loss under 38 C.F.R. § 4.40 and 4.45 is not available.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 19 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  

Additionally, while the Board notes that the Veteran has been diagnosed with intervertebral disc syndrome of the cervical spine during the August 2017 VA examination, there is nothing of record to suggest that the Veteran required bed rest prescribed by a physician in the past 12 months and therefore, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.

Therefore, based on all of the foregoing, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's cervical spine disorder beginning August 18, 2017.

b.  Bilateral Extremity Radiculopathy

With regard to the issues of entitlement to an increased evaluation of the right and left lower extremities, the Board notes that as the two issues involve application of similar facts to the same law, it will address these two issues together.

An April 2012 rating decision granted the Veteran service connection for bilateral lower extremity radiculopathy at 10 percent disabling and with an effective date of January 31, 2005, the date of receipt of claim for the Veteran's increased rating for his spine disabilities.  A December 2017 rating decision increased the Veteran's rating for bilateral lower extremity radiculopathy to 20 percent disabling effective August 18, 2017.

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity peripheral radiculopathy is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016). 


Prior to August 18, 2017

The Veteran was first evaluated for bilateral extremity radiculopathy in January 2012.  Prior to that VA examination, the Veteran reported pain that traveled to his lower extremities, but the symptoms of radiculopathy, such as numbness or tingling, were not reported.  During the Veteran's January 2012 VA examination, the Veteran reported symptoms such as numbness and tingling with occasional pins and needle sensations, with the right lower extremity being slightly worse than the left.  The Veteran's deep tendon reflexes were normal, no muscle atrophy was reported, and there were indications of decreased sensory results for light touch in the Veteran's bilateral lower extremities.  Overall, the VA examiner opined the Veteran's bilateral lower extremity radiculopathy to be of mild incomplete paralysis.   See, January 2012 VA examination. 

The Veteran was next evaluated for his spine disabilities in May 2013, however, at that time, it does not appear as though any testing for radiculopathy was completed and there is no opinion as to the severity of the Veteran's condition.   In December 2015, the Veteran was again evaluated for his spine disabilities and the severity of his radiculopathy was recorded.  During this examination, mild symptoms of pain were noted and no symptoms of parasthesias or numbness were noted.  Overall, the VA examiner opined that the Veteran's bilateral lower extremity radiculopathy was mild.  See, December 2015 VA examination. 

As stated above, the Veteran was in receipt of a separate 10 percent rating for radiculopathy for both his right and his left lower extremity.  However, a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  As the Veteran only displayed mild symptoms of bilateral lower extremity radiculopathy prior to August 18, 2017, Board finds that the evidence of record is against a finding that the Veteran's bilateral lower extremity radiculopathy warrants a disability rating in excess of 10 percent for this period. 




Beginning August 18, 2017

The Veteran was most recently evaluated for his bilateral lower extremity radiculopathy in August 2017.  During this examination, the VA examiner documented moderate symptoms of constant pain, intermittent pain, parasthesias and numbness.  Overall, the August 2017 VA examiner opined that the Veteran's bilateral lower extremity radiculopathy was moderate in severity.  See, August 2017 VA examination.  

With regard to a rating in excess of 20 percent beginning August 18, 2017, the Board notes that there is no evidence of record to indicate moderately severe incomplete paralysis, which would warrant a higher rating of 40 percent and no evidence of severe incomplete paralysis with marked muscular atrophy warranting a higher rating of 60 percent.  Additionally, the medical evidence of record does not show complete paralysis of the sciatic nerve, which includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active muscles below the knee, or flexion of the knee being weakened or lost. 

Accordingly, as the Veteran only displayed moderate symptoms of bilateral lower extremity radiculopathy beginning August 18, 2017, Board finds that the evidence of record is against a finding that the Veteran's bilateral lower extremity radiculopathy warrants a disability rating in excess of 20 percent .


ORDER

Entitlement to a rating of 30 percent, but no higher, for lumbar spondylosis with degenerative changes (excluding a period of temporary 100 percent rating based on surgery and convalescence from September 24, 2014, to December 1, 2014) is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating of 20 percent, but no higher, for cervical spondylosis with degenerative changes prior to August 18, 2017, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for cervical spondylosis with degenerative changes beginning August 18, 2017, is denied.

Entitlement to an initial rating in excess of 10 percent prior to August 18, 2017, and a rating in excess of 20 percent thereafter for left lower extremity radiculopathy, is denied. 

Entitlement to an initial rating in excess of 10 percent prior to August 18, 2017, and a rating in excess of 20 percent thereafter for right lower extremity radiculopathy, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


